DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Amendment
The Amendments filed on 11/10/2021 have been entered.  Claims 3-9, 11, 13, 16-26, 28, and 31-33 are pending.  Claims 1-2, 10, 12, 14-15, 27, 29-30 are cancelled. Claims 3 and 19 are amended and claims 4-9, 11, 13, 16-18, 20-26, 28, and 31-33 are as previously presented.  

Response to Arguments
Applicant's arguments filed 11/10/2021 have been fully considered.  
Applicant’s arguments with respect to the rejections of claims under 35 USC § 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of the applicant’s amendments and the prior art references of Shaw (US 2007/0093725) and Mault (US 2002/0026937) as discussed in the rejection below.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 3, 5, 8-9, 11, 18-19, 21, 24-26, and 33 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Utley (US 2005/0263160) in view of Oike (JP 2005/070953) in view of Shaw (US 2007/0093725) in view of Mault (US 2002/0026937).
Regarding claim 3, Utley teaches a method of quantifying an individual's smoking behavior, comprising: 
 ([0025; 0026] sensor 22 can measure values from exhaled breath.  Utley further indicates that dx/dt can be calculate from the measured value x see [0051;0052] and Fig 7 and 8.  In order to calculate dx/dt at least two samples of the measured value must be taken to calculate dx/change in the value and time each sample was taken must be taken in order to calculate the value dt/change in time.); 
measuring an amount of exhaled carbon monoxide for each of the samples of exhaled air using a sensor in the detector unit (one of the values measured by sensor 22 is carbon monoxide [0061; 0062]);; 
compiling a dataset comprising the amount of exhaled carbon monoxide and the collection time for each sample of exhaled air (compiling is defined as assembling information as noted above multiple data points and their times must be collected/compiled in order to calculate dx/dt); 
quantifying an exposure of exhaled carbon monoxide over an interval of time within the period of time  (The applicant does not define how the time interval is determined within the claim therefore a time to record a sample of carbon monoxide from the device taught by Utley can be considered a time interval see Utley [0048; 0051].); 
Utley does not explicitly teach determining whether each of the samples is sufficiently compliant for measurement; transmitting data relating to the amount of exhaled carbon monoxide and the collection time for each sample from the detector unit to a remote unit which is configured to be carried by the individual separately from the detector unit and which is synchronized with the detector unit; displaying the trends upon a display; determining progress of the individual towards an abstinence trend based on the carbon monoxide levels measured from the samples of exhaled air; and displaying the progress of the individual towards the abstinence trend.
Oike does teach device method of determining smoking behavior using a carbon monoxide breath sensor detector unit configured to be carried by the individual (see abstract and [0017, 0020; 0043]) including the steps of displaying the trends upon a display ([0014; 0016] indicates a display unit 15 can display a chart based on the measured value of the value of the influence of smoking, the equivalent of smoking trend based on the level of carbon monoxide); determining progress of the individual towards an abstinence trend based on the carbon monoxide levels measured from the samples of exhaled air ([0119-0133; 0143-0148] teaches method of comparing exhaled thresholds to minimum CO level to determine how long a person has gone without a cigarette which indication of progress towards an abstinence trend); and displaying the progress of the individual towards the abstinence trend ([0110-0112] indicates the display can show how long a person has gone without smoking based on the exhaled CO levels and lowest CO levels which are indications of abstinence trends. [0137] indicates displaying messages based on levels of non-smoking achievement which is also an abstinence trend see also [0014-0015; 0037; 0077; 0107].
 In view of the teachings of Oike, it would have been obvious to one of ordinary skill in the art at the time the invention was made to include displaying progress towards an abstinence trend as is disclosed by Oike to the smoking cessation method taught by Utley in order to help guide and promote a willingness for the user to quit smoking (Oike [0014; 0015]).  Further it would be obvious to one of ordinary skill in the art to make the device able to be carried by the individual in order to make the device convenient to be used (Oike [0020])
Shaw does teach a portable smoking detecting breath monitor (abstract and [0037]) that determines whether each of the samples is sufficiently compliant for measurement;([0047; 0049] teaches detecting whether there is adequate or inadequate breath sample).
In view of the teachings of Shaw, it would have been obvious to one of ordinary skill in the art at the time the invention was made to include determining whether adequate breath sample has been given as is disclosed by Shaw to the smoking detection device taught by the combination of Oike and Utley in order to improve the accuracy the measurements by making sure a consistent sample is given each time the device is used (Shaw [0006])
Mault does teach a portable breath monitoring detecting unit (100) with a remote unit (PDA 172) and transmitting data relating to the amount of exhaled sample measurements and the collection time for each sample from the detector unit to a remote unit which is configured to be carried by the individual separately from the detector unit and which is synchronized with the detector unit ([0049-0050] teaches that the detection can transmit data to a PDA which is portable indicating being the PDA can be carried.  [0078-0079] indicates that samples collected by the detection are collected as a function of time and displayed on the PDA as a function time indicating transmission of collection times. The sections also indicate that the remote unit/PDA can perform further analysis and display of data); 
In view of the teachings of Mault, it would have been obvious to one of ordinary skill in the art at the time the invention was made to include the transmitting data for remote unit as is disclosed by Mault to method for monitoring smoking as taught by the combination of Oike, Shaw, and Utley in order provide additional analysis/processing, display and diagnosis features (Mault [0050]). 
Regarding claim 5, Utley teaches the method of claim 3 wherein obtaining a plurality of samples of exhaled air comprises sequentially obtaining the plurality of samples of exhaled air (As noted in claim 3, Utley requires the recording of at least two samples sequentially with respect to time in order to calculate dx/dt).
Regarding claim 8, Utley teaches the method of claim 3 where measuring an amount of exhaled carbon monoxide comprises using a portable sensor (see rejection of claim 3).
Regarding claim 9, Utley teaches the method of claim 3 wherein quantifying an exposure of exhaled carbon monoxide comprises correlating a function of exhaled carbon monoxide versus time over the period of time using the dataset (Dx/dt is a function correlated to carbon monoxide over time).
Regarding claim 11, Utley teaches the method of claim 3 wherein receiving the input data from the individual further comprising recording a time of the input (The applicant does not define how the input data is collected or what the input data is. Therefore, the readings from sensor 22 can be interpreted as input data from the individual since the sensor is inputting data into the system which comes from the individual and as noted above the time of the input must be recorded in order to calculate dx/dt).
Regarding claim 18, Utley teaches the method of claim 3 wherein identifying trends with respect to peaks comprises identifying trends in a smoking behavior with respect to at least one peak (see claim 3 and 9).
Claims 19, 21, 24-26, and 33 are rejected for substantially the same reasons as claims 3, 5, 8-9, 11, and 18 respectively.  

Claims 4, 16, 20, 31 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Utley as modified by Oike, Mault, and Shaw as applied to claims 3 and 19 above, and further in view of Longley (US 2007/0282226).
Regarding claims 4 and 20, Utley teaches the method of claims 3 and 19 but does not explicitly teach displaying the trends that correlate exhaled carbon monoxide load with respect to time interval.
	Longley does teach a smoking detection device that transmits sensor data to an external device to be displayed ([0041; 0047] teaches recording and displaying data related to smoking the equivalent of the carbon monoxide load taught by Utley and the data can recorded with respect to time)
In view of the teachings of Utley, it would have been obvious to one of ordinary skill in the art at the time the invention was made to include the displaying of sensor values such as the carbon monoxide values recorded by the sensor device disclosed by Utley in order to allow for observe the changes in value and make determinations about compliance of the individual with the smoking cessation therapy (Longley [0032])
Regarding claims 16 and 31, Utley teaches the method of claims 3 and 19 but does not explicitly teach transmitting the amount of exhaled carbon monoxide and the collection time associated with each sample of exhaled air to an electronic device.
Longley does teach a smoking detection device that transmits sensor data values and the collection time associated with each sample of exhaled air to an electronic device.(Recorded information can be transferred/transmitted from sensor device 120 to an another electronic/communication device 170 and/or collection device 160 via wireless signal 153/155 see Fig 1 [0041; 0044-0047].  The recorded information includes measurement values from a sensor and also the time of the measurement [0077]) 
In view of the teachings of Longley, it would have been obvious to one of ordinary skill in the art at the time the invention was made to include the transmitting sensor data (such as the data from the carbon monoxide sensor from Utley) to an electronic device as is disclosed by Longley to the smoking detection method taught by Utley in order to allow for additional analysis of the data by the electronic device (Longley [0047]).  

Claims 6, 7, 22, and 23 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Utley as modified by Oike, Mault, and Shaw as applied to claims 3 and 19 above, and further in view of Akin (US 5,021,457).
Regarding claims 6 and 22, Utley teaches the method of claim 3 and obtaining a plurality of samples of exhaled air but does not explicitly teach generating a signal to the individual to provide at least one sample of exhaled air 
	Akin does teach smoking cessation method that generates a signal to the individual to provide at least one sample of exhaled air (col 4 lines 29-33).
In view of the teachings of Akin, it would have been obvious to one of ordinary skill in the art at the time the invention was made to include the signal to provide a sample of exhaled air/test for carbon monoxide as is disclosed by Akin to the method taught by Utley in order to randomly test the person trying to quit smoking in away that prevents the individual from being deceptive about their smoking behavior.
Regarding claims 7 and 23, Utley teaches the method of claims 3 and  19 and Akin further teaches obtaining a plurality of samples of exhaled air comprises alerting the individual on a repeating basis to provide the sample of exhaled air over the period of time (see claim 6 above).

Claims 13 and 28 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Utley as modified by Oike, Mault, and Shaw as applied to claims 3 and 19 above, and further in view Schwarz (US 4,615,681).
Regarding claims 13 and 28, Utley teaches the method of claims 3 and 19 but does not explicitly teach further comprising displaying a number of cigarettes avoided by the individual.  
Schwarz does teach a smoking cessation device that determines a number of cigarettes avoided by the individual; displays a number of cigarettes avoided by the individual (Schwarz teaches cigarette case that monitors when a user can take a cigarette based on the cessation program but does not take one – ie skipped/avoided cigarette and increments a counter by 1 when this event occurs see col 17 line 51 to col 18 line 43.  Col 4 lines 38-42 indicates the number of skipped cigarettes is equivalent of the number of times the lid to the case was not opened during the authorized time and col 8 lines 38-46 indicates the number times the dispenser was not opened can be displayed on the counter/LCD)
In view of the teachings of Schwarz, it would have been obvious to one of ordinary skill in the art at the time the invention was made to include the method for determining and displaying the number of skipped cigarettes as is disclosed by Schwarz to the method taught by Utley in order to provide additional positive feedback about the users successes in reducing the number of cigarettes (see Scharz col 5 lines 18-25).

Claims 17 and 32 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Utley as modified by Oike, Mault, and Shaw as applied to claims 3 and 19 above, and further in view Williams (US 2008/0126277).
Regarding claims 17 and 32, Utley teaches the method of claim 3 but does not explicitly teach obtaining a result of a behavioral questionnaire from the individual and displaying the result of the behavioral questionnaire over the interval of time.
Williams teaches a behavioral monitoring system for reducing smoking ([0003]) that obtains a result of a behavioral questionnaire from the individual and displaying the result of the behavioral questionnaire over the interval of time (Users can receive questionnaires/surveys asking information such as the number of cigarettes smoked [0139] and the results of surveys can be compiled and displayed in reports based on a corresponding time period [0126] see also Fig 28-54.  Though the reports are directed to answers related to a weight survey, it would be obvious to one of ordinary skill in the art that similar reports can be generated for smoking related surveys in order to assess how the patient/user is doing with meeting their goals to quit smoking).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN A BALDWIN whose telephone number is (303)297-4293. The examiner can normally be reached Monday-Friday 9:00-5:00 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Niketa Patel can be reached on (571) 272-4156. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/N.A.B/Examiner, Art Unit 3792                                                                                                                                                                                                        
/NIKETA PATEL/Supervisory Patent Examiner, Art Unit 3792